Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 17/063,057 is responsive to the after-final amendment filed on 01/06/2022 under AFCP2.0 in response to the Final Rejection of 10/08/2021. Claim 14 has been cancelled with claims 9 and 16 being previously canceled. Claims 1-8, 10-13, 15, and 17-20 have been amended, where claims 1, 18, and 20 are independent claims. Currently, claims 1-8, 10-13, 15, and 17-20 are pending and are presented for examination.

Response to Arguments
3.    	Applicant’s remarks filed on 01/06/2022 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.

Allowable Subject Matter
4. 	Claims 1-8, 10-13, 15, and 17-20 are allowed.

REASONS FOR ALLOWANCE
5.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to an affine inter-prediction and deblocking.
“A method of decoding video data, executable by a processor, comprising: receiving video data coded with an affine inter prediction; changing a deblocking method corresponding to edges of affine subblocks associated with the received video data; decoding the video data based on the changed deblocking method; and checking, at a block level, a reference picture resampling based on an affine prediction refinement with optical flow (PROF) being signaled or inferred to be enabled at a level higher than the block level, wherein, based on the affine inter prediction being enabled by a high-level flag, the reference picture resampling is disabled at the same level” as recited in amended claim 1 and as similarly recited in amended claims 18 and 20. In particular, the art of record do not reasonably disclose “checking, at a block level, a reference picture resampling based on an affine prediction refinement with optical flow (PROF) being signaled or inferred to be enabled at a level higher than the block level, wherein, based on the affine inter prediction being enabled by a high-level flag, the reference picture resampling is disabled at the same level”. 
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 11/11/2019). 
Other relevant art includes Seregin et al. US 2020/0366888 A1 which discusses reference picture resampling and inter-coding tools for video coding (title and abstract), however, Seregin et al. do not appear to address all of the features as disclosed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the foregoing reasons presented above, Claims 1-8, 10-13, 15, and 17-20 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486